United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3975
                                     ___________

Susan Rae Berkovitz,                      *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
State of Minnesota,                       *
                                          * [PUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: September 24, 2007
                                 Filed: October 16, 2007
                                  ___________

Before BYE, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Susan Rae Berkovitz appeals the district court’s1 denial of her petition for
habeas relief under 28 U.S.C. § 2254. Berkovitz argues she did not knowingly and
voluntarily waive her constitutional right to testify at trial because of undue influence
and coercion by her appointed counsel. Having jurisdiction under 28 U.S.C. §
2253(a), this court affirms.



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
       On the merits of a habeas petition, this court reviews the district court's factual
findings for clear error and its legal conclusions de novo. Frey v. Schuetzle, 151 F.3d
893, 897 (8th Cir. 1998). Under section 2254, habeas relief is granted “only if the
adjudication by the state courts ‘resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established Federal law’ or ‘resulted
in a decision that was based on an unreasonable determination of the facts.’” Kenley
v. Bowersox, 275 F.3d 709, 711 (8th Cir. 2002), citing 28 U.S.C. § 2254(d) (2006).

       A criminal defendant has a constitutional right to testify on her behalf. Rock
v. Arkansas, 483 U.S. 44, 49-53 (1987). Only the defendant may waive her right to
testify, and the waiver must be made voluntarily and knowingly. Frey, 151 F.3d at
898.

        Here, Berkovitz voluntarily and knowingly waived her right to testify. She was
not unduly influenced or coerced when her trial counsels stated that they were a
“hundred five percent sure” that she should not testify and “[i]f we should allow you
to testify we are going to lose.” Berkovitz admitted she received a letter from her trial
counsel specifically stating that she had the right to testify. The trial court, on the
record, made sure that Berkovitz understood that she had both the right to testify and
the right to remain silent. Moreover, Berkovitz remained silent after her trial counsel
rested. See id. (“We have previously held that a knowing and voluntary waiver of the
right may be found based on a defendant's silence when his counsel rests without
calling him to testify”).

       Berkovitz also argues that this court should adopt a bright-line rule requiring
all defendants who do not testify to waive this right to testify on the record. This court
declines to adopt such a rule. See United States v. Glenn, 389 F.3d 283, 287 (1st Cir.
2004); Brown v. Artuz, 124 F.3d 73, 79 (2d Cir. 1997); United States v. Leggett, 162
F.3d 237, 246 (3d Cir. 1998); United States v. Richardson, 195 F.3d 192, 197-98 (4th
Cir. 1999); United States v. Brown, 217 F.3d 247, 258 (5th Cir. 2000); United States
v. Stover, 474 F.3d 904, 908 (6th Cir. 2007); United States v. Manjarrez, 258 F.3d

                                           -2-
618, 623 (7th Cir. 2001); United States v. Joelson, 7 F.3d 174, 177 (9th Cir. 1993);
United States v. Janoe, 720 F.2d 1156, 1161 (10th Cir. 1983); United States v. Van De
Walker, 141 F.3d 1451, 1452 (11th Cir. 1998); United States v. Ortiz, 82 F.3d 1066,
1071 (D.C. Cir. 1996)

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-